             Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 1 of 28




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO

THE J.M. SMUCKER COMPANY,                            )
                                                     )
                 Plaintiff,                          )
                                                     )
        v.                                           )       Case No.
                                                     )
UNION PACIFIC RAILROAD COMPANY                       )
1400 Douglas Street                                  )       JURY TRIAL DEMANDED
Omaha, NE 68179                                      )
                                                     )
BNSF RAILWAY COMPANY                                 )
2650 Lou Menk Drive                                  )
Fort Worth, TX 76131                                 )
                                                     )
CSX TRANSPORTATION, INC.                             )
500 Water Street                                     )
Jacksonville, FL 32202                               )
                                                     )
NORFOLK SOUTHERN RAILWAY                             )
COMPANY                                              )
Three Commercial Place                               )
Norfolk, VA 23510                                    )
                                                     )
                 Defendants.                         )

                                          COMPLAINT

        Plaintiff The J.M. Smucker Company (“Smucker” or “Plaintiff”), on behalf of itself and all

corporate affiliates, brings this action for damages under the antitrust laws of the United States

against Union Pacific Railroad Company (“UP”), BNSF Railway Company (“BNSF”), CSX

Transportation, Inc. (“CSX”), and Norfolk Southern Railway Company (“NS,” and together with UP,

BNSF, and CSX, “Defendants”), and alleges as follows:

                                  NATURE OF THE ACTION

        1.       This is an antitrust action alleging that the country’s largest Class I railroads

uniformly increased the price of rail freight services on unregulated rail freight transportation


                                                 1
4557975.2
             Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 2 of 28




traffic in the United States in violation of Sections 1 and 3 of the Sherman Act. Plaintiff’s claim

is based on direct purchases from Defendants of unregulated rail freight transportation services

between at least July 1, 2003 until at least December 31, 2008. The term “unregulated,” as used

in this Complaint, refers to rail freight transportation services with rates set by private contract or

through means exempt from rate regulation under federal law.

        2.       Defendants implemented the conspiracy by first agreeing to break from past

industry practice and create a new rate adjustment index to apply to base freight rates that excluded

the cost of fuel. Defendants also agreed to charge a separate rail fuel surcharge. Through collective

action, Defendants conspired to impose rail fuel surcharges that far exceeded any increases in

Defendants’ fuel costs. The rail fuel surcharges had no correlation to the actual cost of fuel but

were purposely aimed at generating additional profits by raising the total price for rail freight

services. Defendants implemented the conspiracy across the board, with virtually no exceptions.

Plaintiff brings this action to recover the millions of dollars it has overpaid for rail freight services

since at least July 1, 2003.

        3.       Beginning in the Spring of 2003, Defendants UP, BNSF, CSX, and NS, which

together control approximately 90% of the rail freight traffic in the United States, participated in

a series of in-person meetings, phone calls, and email communications with one another to

establish and implement a new rate adjustment index and a new fuel surcharge program to be

applied across every sector of their business, including but not limited to carload traffic and

intermodal traffic. These initiatives were not a simple adjustment to Defendants’ billing practices,

but a conspiracy to artificially raise the prices for rail freight services in the United States.

        4.       Defendants and their co-conspirators (including but not limited to other railroad

companies) orchestrated this scheme by applying the rail fuel surcharge as a percentage multiplier



                                                   2
4557975.2
             Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 3 of 28




on the base rate. This new method of calculation was a dramatic departure from past industry

practice, and it would not have been possible without Defendants and their co-conspirators’

coordination and concerted efforts to generate cartel profits.

        5.       Before the conspiracy in 2003, the majority of rail freight transportation agreements

included rate adjustment provisions that weighted a variety of cost factors, including fuel, based

on the Rail Cost Adjustment Factor (“RCAF”) indexes and/or the All Inclusive Index (“AII”).

While the RCAF was published by the Surface Transportation Board (“STB”)—the federal agency

vested with authority over rate-regulated freight traffic—the AII was published by the Association

of American Railroads (“AAR”), a railroad trade organization for which Defendants’ respective

CEOs served as board members at that time. Both indexes made it difficult for Defendants and

their co-conspirators to impose a standalone rail fuel surcharge because fuel costs—and any bona

fide price increases related thereto—were already incorporated into the indexes’ calculation of rate

adjustments for rail freight services.      The application of an additional fuel surcharge as a

percentage to the base rate would have obviously resulted in a double recovery for fuel costs.

        6.       As a result, Defendants and their co-conspirators sought to eliminate the fuel

component in the rate adjustment indexes and, in 2003, successfully conspired to cause the AAR

to develop a new index called the All Inclusive Index Less Fuel (“AIILF”), which removed the

fuel component. Adopting the AIILF as their base rate adjustment index allowed all Class I

railroads to apply a new and artificially high fuel surcharge as a percentage of the base rate broadly

to their customers, including Smucker.

        7.       BNSF and UP (collectively the “Western Railroads”) were the first to implement

the price fixing scheme, applying the same fuel surcharge formula and coordinating their rail fuel

surcharges at least as early as July 2003. Following the AAR’s announcement of the establishment



                                                   3
4557975.2
             Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 4 of 28




of the AIILF in December 2003 (the first success of Defendants’ cartel agreement), CSX and NS

(collectively the “Eastern Railroads”) conspired to begin setting identical fuel surcharge rates at

least as early as March 2004.

        8.       All four Defendants calculated fuel surcharges using a price index and charged a

percentage for every incremental increase in price over the threshold amount set by the index.

Specifically, on carload traffic, the Western Railroads applied identical fuel surcharge formulas

based on the U.S. Department of Energy On-Highway Diesel Fuel Price (“HDF”) Index.

Similarly, the Eastern Railroads applied identical fuel surcharge formulas using the West Texas

Intermediate (“WTI”) Index. With the same price indexes and formulas, the two Western

Railroads charged identical or nearly identical fuel surcharge rates as one another on carload traffic

every month for years. The two Eastern Railroads likewise charged identical or nearly identical

fuel surcharge rates as one another every month for years.

        9.       The railroads also applied a similar percent-of-price methodology to calculate fuel

surcharges for their intermodal traffic, reaching nearly identical rates as one another during the

same time period.

        10.      By uniformly computing the surcharges as a percentage of the rail freight transport

base rate, and by agreeing upon common trigger points for adjusting the percentages monthly,

Defendants were able to create artificially inflated profit centers for years. In 10-K filings with

the Securities and Exchange Commission, each Defendant reported substantial increases in

revenue attributable to its fuel surcharge program year after year after the conspiracy began. For

example, UP reported $112 million from fuel surcharge revenue in 2003 and approximately $2.3

billion in 2008 (more than 20 times the 2003 amount). NS reported that its 2005 revenues

increased by $1.2 billion in 2005, and that approximately one-third of that increase was attributable



                                                  4
4557975.2
             Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 5 of 28




to higher Rail Freight Surcharge.

           11.    In order to maintain and enforce their conspiracy, Defendants took various

collective actions contrary to past industry practice, such as publicly publishing their monthly fuel

surcharge rates, refusing to negotiate discounts or waivers with customers, and resisting long-term

contracts.

           12.    In 2007, the STB, which has authority over rate-regulated freight traffic for which

Plaintiff is not suing here, ruled that Defendants’ practice of calculating fuel surcharges as a

percentage of a base rate was “unreasonable” and did not relate to the railroads’ actual cost of fuel.

(The STB also expressly stated that it lacked jurisdiction over the private contracts and other

freight traffic exempt from rate regulation that is the subject of Plaintiff’s claim.) In its ruling, the

STB explained:

           [I]t is an unreasonable practice to compute fuel surcharges as a percentage of the
           base rates. Because railroads rely on differential pricing, under which rates are
           dependent on factors other than costs, a surcharge that is tied to the level of the base
           rate, rather than to fuel consumption for the movement to which the surcharge is
           applied, cannot fairly be described as merely a cost recovery mechanism. Rather, a
           fuel surcharge program that increases all rates by a set percentage stands virtually
           no prospect of reflecting the actual increase in fuel costs for handling the particular
           traffic to which the surcharge is applied.

           Two shippers may have traffic with identical fuel costs, but if one starts out with a
           higher base rate (because, for example, it has fewer transportation alternatives), it
           will pay dramatically more in fuel surcharges.

           13.    The STB decision is consistent with an independent study commissioned by the

American Chemistry Council and Consumers United for Rail Equity (“CURE”). The study found

the difference between Defendants’ rail fuel surcharge revenue (as publicly reported and

estimated) and Defendants’ publicly reported actual fuel costs during the conspiracy exceeded $6

billion.




                                                      5
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 6 of 28




        14.     As a direct and proximate result of the conspiracy alleged here, Defendants have

restrained competition in the market for unregulated rail transportation services and injured

Plaintiff in its business and property. Plaintiff has paid a higher price for unregulated rail freight

transportation than it would have paid absent the concerted unlawful activity alleged here.

        15.     Plaintiff seeks damages based on the rail freight shipments made under its private

transportation contracts and through means exempt from rate regulation under federal law. This

Complaint does not seek damages or relief based on Plaintiff’s purchases of rate-regulated freight

transportation services, if any.

                                            PARTIES

        16.     Plaintiff The J.M. Smucker Company is an Ohio corporation with its principal place

 of business in Orville, Ohio. It is one of the world’s leading producers of consumer packaged

 goods. Smucker operates three primary lines of business: coffee, consumer foods, and pet foods

 and snacks. Smucker directly purchased rail freight transportation services from, and paid rail

 fuel surcharges to, each of the Defendants during the conspiracy. The prices paid by Smucker

 were artificially high as a result of Defendants’ conspiracy.

        17.     Smucker brings these claims on behalf of itself and all affiliates within its corporate

 family, including but not limited to all subsidiaries and all acquired companies for which Smucker

 obtained the right to such claims.

        18.     Defendant Union Pacific Railroad Company has its principal place of business at

1400 Douglas Street, Omaha, Nebraska 68179. UP is the largest freight railroad in the United

States. UP serves primarily the western two-thirds of the United States and maintains coordinated

schedules with other rail carriers to handle freight to and from other parts of the country. UP serves

primarily the western two-thirds of the United States and maintains coordinated schedules with


                                                  6
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 7 of 28




other rail carriers to handle freight to and from other parts of the country. UP has initiated litigation

and been named as a defendant in litigation in the Northern District of Ohio on one or more

occasions. Plaintiff purchased rail freight transportation services directly from UP.

        19.     Defendant BNSF Railway Company has its principal place of business at 2650 Lou

Menk Drive, Fort Worth, Texas 76131. BNSF is a wholly owned subsidiary of Burlington

Northern Santa Fe Corporation, the holding company formed by the September 22, 1995 merger

of Burlington Northern and Santa Fe Corporation. BNSF is the second largest railroad network in

North America and operates 32,000 route miles of railroad. BNSF operates a direct-rail intermodal

service connecting the Ohio Valley region to California six days a week; the Ohio Valley terminal

is located in North Baltimore, Ohio. Plaintiff purchased rail freight transportation services directly

from BNSF.

        20.     Defendant CSX Transportation, Inc. has its principal place of business at 500 Water

 St., Jacksonville, Florida 32202. CSX is a major freight railroad operating primarily in the eastern

 United States and Canada. CSX links commercial markets in 23 states, the District of Columbia,

 and certain Canadian provinces. CSX operates the Cleveland intermodal terminal at 601 E. 152nd

 Street, Cleveland, Ohio 44110, and the Northwest Ohio (ICTF)/Toledo intermodal terminal at

 17000 Deshler Road, North Baltimore, Ohio 45872. Plaintiff purchased rail freight transportation

 services directly from CSX.

        21.     Defendant Norfolk Southern Railway Company has its principal place of business

 at Three Commercial Place, Norfolk, Virginia 23510. NS is a major freight railroad operating

 primarily in the eastern United States. NS serves all major eastern ports and connects with rail

 partners in the West, linking customers to markets around the world. NS has railway lines

 throughout the eastern United States. NS operates its Cleveland intermodal terminal at 5300



                                                   7
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 8 of 28




    Greenhurst Drive, Maple Heights, Ohio 44137 and the Toledo intermodal terminal at 2101 Hill

    Avenue, Toledo, Ohio 43607. Plaintiff purchased rail freight transportation services directly from

    NS.

          22.     Other unnamed major Class I1 railroads also adopted Defendants’ fuel surcharge

    formulas and applied Rail Freight Surcharge on unregulated private rail freight transportation

    traffic at least after July 20032 and are participants as co-conspirators in Defendants’

    anticompetitive actions.

          23.     Each Defendant is jointly and severally liable for the anticompetitive actions taken

    by the other Defendants and non-Defendant co-conspirators.

                                    JURISDICTION AND VENUE

          24.     This action is brought under Section 4 of the Clayton Act, 15 U.S.C. § 15, to recover

treble damages and reasonable attorneys’ fees and costs for the injuries sustained by Smucker by

reason of Defendants’ violations of Sections 1 and 3 of the Sherman Act, 15 U.S.C. §1.

          25.     This Court has original jurisdiction over the subject matter pursuant to 15 U.S.C. §

15 and 28 U.S.C. §§ 1331 and 1337.

          26.     Venue is proper in this judicial District pursuant to 15 U.S.C. §§ 15(a) and 22 and

28 U.S.C. § 1391, because during the relevant period a substantial part of the events giving rise to

Smucker’s claims occurred and a substantial portion of the affected interstate trade and commerce

described below, has been carried out in this District. In addition, one or more of the Defendants

resided, transacted business, were found, or had agents in this District.


1
 Class I railroads are those with revenues in excess of $250 million in 1991 dollars, or $463.8 million in 2017
dollars. See STB Ex Parte No. 748, ID No. 46493 (June 14, 2018), available at
https://www.stb.gov/decisions/ReadingRoom.nsf/51d7c65c6f78e79385256541007f0580/0b6202d2a4e94571852582
aa0042c00d?OpenDocument.
2
  These other railroads were also AAR members when the conspiracy began and implemented rail freight surcharges
in accordance with the anticompetitive agreement described herein.

                                                       8
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 9 of 28




        27.     This Court has personal jurisdiction over each Defendant because, inter alia, each:

(a) transacted business in this District; (b) directly or indirectly sold and delivered rail

transportation services in this District; (c) has substantial aggregate contacts with this District; and

(d) engaged in an illegal price-fixing conspiracy that was directed at, and had the intended effect

of causing injury to, Plaintiff and other rail customers located and doing business in this District.

                          INTERSTATE TRADE AND COMMERCE

        28.     Since at least July 1, 2003, Defendants have accounted for over 90 percent of all

rail shipments within the United States. In 2006 alone, total railroad operating revenue of Class I

railroads exceeded $52 billion, and by 2008 it exceeded $61 billion. Current total Class I railroad

operating revenues exceed $76 billion.

        29.     Defendants and their co-conspirators’ activities substantially affected interstate

commerce. Defendants and their co-conspirators used the instrumentalities of interstate commerce

to sell and market rail freight transportation services, and they conducted rail shipments in the flow

of interstate commerce to shippers and customers throughout the United States.

        30.     Defendants and their co-conspirators’ unlawful activities had a direct, substantial,

and reasonably foreseeable effect on interstate commerce.

                    DEREGULATION OF THE RAILROAD INDUSTRY

        31.     Prior to 1980, the federal government regulated virtually every facet of railroad

operation. Railroads filed tariff rates with the Interstate Commerce Commission (“ICC”), and in

conjunction, they were able to ask the ICC for industry-wide rate increases, which could then be

imposed collectively nationwide in a lawful manner.




                                                   9
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 10 of 28




        32.     The Staggers Rail Act of 1980 (“Staggers Act”) substantially deregulated the

railroad industry, allowing the railroads the ability to contractually establish rates for their services

without regulatory review.

        33.     After deregulation, the railroad industry became significantly concentrated. The

number of Class I railroads greatly decreased, from thirty-five in 1980 to only seven today.

        34.     As a result, the railroad industry is under the control of only a handful of companies.

Just four railroads, BNSF, UP, CSX and NS, account for more than 90 percent of all railroad traffic

in the United States. In addition, competition from smaller carriers has been negligible due to the

railroad industry’s high fixed costs and significant barriers to entry, such as the need to invest in

tracks, stations, yards, and switching facilities that take decades to develop.

        35.     Now, more than 80 percent of rail shipments are not rate regulated and instead are

either set by private transportation contracts or otherwise exempt from regulation.              Before

deregulation, railroads could collectively agree to ask a federal agency to obtain uniform increases

in freight rates, but post-deregulation they can no longer do so. Instead, to increase the rates they

charge customers, the railroads have unlawfully colluded with one another.

                                        THE CONSPIRACY

        36.     Because of intense consolidation of the rail industry, the STB (the ICC’s successor)

imposed a moratorium on new major mergers in the rail industry in March 2000. Then, in June

2001, it announced stricter standards for mergers of large carriers. These actions meant it would

be very difficult for the railroads to consolidate through mergers and thereby reduce competition

to increase market share and prices.

        37.     Unable to further consolidate through merger, and now lacking the ability to

lawfully push rate increases through the ICC, Defendants sought new ways to increase revenues



                                                   10
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 11 of 28




in the face of falling rail freight prices.

        38.     Defendants turned to collusion to increase their rates by imposing uniform rail fuel

surcharges on their customers, claiming that the increases were due to rising fuel costs. But rather

than track the supposed fuel cost increases, the surcharges were calculated as a percentage of the

total freight price.

        39.     This method of calculation for the fuel component of a rail freight contract was

rarely used in the industry. Before the conspiracy began, most of Defendants’ rail freight contracts

included rate adjustment provisions tied to the AII and RCAF indexes. These indexes included

several costs, such as labor, materials, equipment, rent, depreciation, interest, other expenses, as

well as fuel. Accordingly, these indexes would reflect the impact of a cost increase of any one

factor. If fuel costs rose, the indexes would account for that increase, and any fuel charge increase

would be reflected in Defendants’ rates.

        40.     In the years leading up to 2003, Defendants had imposed some “fuel surcharges”

on their rail customers but only in isolated instances. These surcharges varied because they

reflected, among other things, differing fuel costs for each railroad.

        41.     In addition, before the conspiracy began, Defendants generally had difficulty

imposing fuel surcharges on their customers. For example, a BNSF internal 2002 report stated

that “[t]he trucking industry uses fuel surcharges but our rail competitors do not and we therefore

are hard pressed to achieve it. We do loose [sic] business because of that and we may have to

lower margin in other aspects in order to keep the business with the surcharges where we do apply

it.” A January 2003 BNSF memorandum further noted that “any increase in fuel surcharges would

result in a decrease in prices of the same amount in order to remain competitive.” The then-

manager of NS’s pricing systems stated that fuel surcharges were only “theoretically billable” in



                                                 11
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 12 of 28




2001 and 2002, while UP’s chief financial officer acknowledged that, between 2000 and 2002, UP

had “no policy position” on fuel surcharges beyond certain “isolated situations where there were

surcharges.” A CSX executive described the pre-conspiracy fuel surcharges as “fairly minimal.”

        42.     As found by one federal court, the pre-conspiracy fuel surcharges “were subject to

competition and negotiation with shippers, were less aggressive, and were applied only

sporadically.” In re Rail Freight Fuel Surcharge Antitrust Litig., 287 F.R.D. 1, 49 (D.D.C. 2012)

(“Rail Freight I”).

        43.     Beginning no later than Spring 2003, Defendants’ top executives met regularly at

conferences, restaurants, and recreational events. For example, these executives met with each

other at the biannual National Freight Transportation Association (“NFTA”) meetings and at AAR

board meetings in Washington D.C.

        44.     Within just months of a Spring 2003 NFTA meeting in Arizona, BNSF and UP

abruptly started to impose identical Rail Freight Surcharges on their carload traffic.

        45.     Before July 2003, UP’s fuel surcharge changed monthly based on the WTI index,

but UP switched to basing its fuel surcharges off the HDF index beginning in July 2003, the same

index used by BNSF.

        46.     BNSF and UP also began to use the same formula and implemented changes on the

same schedule. They announced the updated fuel surcharges at the first day of the month following

the change to the HDF index, and then applied the new surcharges one month thereafter. For

instance, if the fuel price changed in February, BNSF and UP would announce their new rail fuel

surcharge percentages on March 1, and then impose those surcharges for shipments in April.

        47.     The Western Railroads’ simultaneous imposition of fuel surcharges using an

identical method based on the HDF index reflects that they did so upon agreement with each other,



                                                 12
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 13 of 28




not as independent responses to any common market forces.

        48.     Indeed, UP had modified its existing fuel surcharge program only two months

before it decided to implement the identical fuel surcharge formula used by BNSF. The timing

strongly suggests that UP’s unexpected adjustment was the result of concerted, rather than

independent, action.

        49.     However, even though BNSF and UP agreed to charge identical fuel surcharges,

they still could not successfully impose them because of the widespread existence of contracts that

used the AII and RCAF cost indexes, which already accounted for fuel costs. Accordingly, all

four Defendants and their co-conspirators conspired to remove the fuel component from the AII,

thus leaving them free to impose separate fuel surcharges and earn cartel profits without being

accused of double recovery of fuel costs.

        50.     In the Fall of 2003, BNSF and UP started efforts to get the AAR board to agree to

a fuel surcharge program by eliminating the fuel component from the AII index and reweighting

the remaining non-fuel components. In AAR board meetings and discussions in October and

December 2003, Defendants and their co-conspirators agreed to eliminate the fuel component from

the index.

        51.     As a result of the collusive and concerted actions of Defendants, who dominate the

AAR, in December 2003 the AAR created a new All-Inclusive Index Less Fuel, which now

excluded fuel as a component. The December 2003 AAR announcement stated: “This issue of

AAR Railroad Cost Indexes inaugurates a new index: the All-Inclusive Index Less Fuel. This

index is calculated using the same components and methods as the All-Inclusive Index uses for

the Rail Cost Adjustment Factor, with the exception of the exclusion of the fuel component.” This

was the first time the AAR created a cost adjustment index that did not include fuel as a cost factor.



                                                 13
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 14 of 28




        52.     As a result of Defendants’ successful conspiracy to have the AAR create the new

AIILF, the Western Railroads were now able to successfully impose fuel surcharges in accordance

with the agreement they had made in July 2003.

        53.     As illustrated by the following chart, the Western Railroads’ announced rail fuel

surcharge percentages on carload traffic varied before the conspiracy began but were identical

starting in July 2003:

            MONTHLY SURCHARGE PERCENTAGES – WESTERN RAILROADS

                              MONTH           BNSF           UP
                               Jun-02          1%             0
                               Jul-02          1%             0
                              Aug-02            0             0
                              Sep-02            -             -
                              Oct-02           1%             -
                              Nov-02           2%             -
                              Dec-02          2.5%            -
                               Jan-03         2.0%          2.0%
                              Feb-03          2.0%          2.0%
                              Mar-03          2.5%          2.0%
                              Apr-03          4.5%          2.0%
                              May-03          2.0%          2.0%
                               Jun-03         3.0%          2.0%
                               Jul-03         2.5%          2.5%
                              Aug-03          2.0%          2.0%
                              Sep-03          2.0%          2.0%
                               Oct-03         2.5%          2.5%
                              Nov-03          2.5%          2.5%
                              Dec-03          2.5%          2.5%
                               Jan-04         2.5%          2.5%
                              Feb-04          2.5%          2.5%
                              Mar-04          3.5%          3.5%
                              Apr-04          3.5%          3.5%
                              May-04          4.0%          4.0%
                               Jun-04         4.5%          4.5%
                               Jul-04         5.0%          5.0%
                              Aug-04          5.0%          5.0%
                              Sep-04          5.0%          5.0%
                               Oct-04         6.0%          6.0%
                              Nov-04          7.0%          7.0%

                                                14
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 15 of 28




                            Dec-04       9.0%        9.0%
                            Jan-05       9.0%        9.0%
                            Feb-05       8.0%        8.0%
                            Mar-05       7.5%        7.5%
                            Apr-05       8.0%        8.0%
                            May-05      10.0%       10.0%
                            Jun-05      10.5%       10.5%
                            Jul-05       9.5%        9.5%
                            Aug-05      10.5%       10.5%
                            Sep-05      11.5%       11.5%
                            Oct-05      13.0%       13.0%
                            Nov-05      16.0%       16.0%
                            Dec-05      18.5%       18.5%
                            Jan-06      13.5%       13.5%
                            Feb-06      12.0%       12.0%
                            Mar-06      12.5%       12.5%
                            Apr-06      12.5%       12.5%
                            May-06      13.5%       13.5%
                            Jun-06      15.0%       15.0%
                            Jul-06      16.5%       16.5%
                            Aug-06      16.5%       16.5%
                            Sep-06      17.0%       17.0%
                            Oct-06      18.0%       18.0%
                            Nov-06      15.5%       15.5%
                            Dec-06      13.0%       13.0%
                            Jan-07      13.0%       13.0%
                            Feb-07      14.0%       14.0%
                            Mar-07      12.5%       12.5%
                            Apr-07      12.5%       12.5%
                            May-07      14.5%       14.5%
                            Jun-07      16.0%       16.0%
                            Jul-07      15.50%      15.50%
                            Aug-07      16.00%      16.00%
                            Sep-07      16.50%      16.50%
                            Oct-07      16.50%      16.50%
                            Nov-07      17.50%      17.50%
                            Dec-07       18.50%      18.50%
                            Jan-08       21.50%      21.50%
                            Feb-08       21.00%      21.00%
                            Mar-08       21.00%      21.00%
                            Apr-08       21.50%      21.50%
                            May-08       26.50%      26.50%
                            Jun-08       28.50%      28.50%
                            Jul-08       32.00%      32.00%
                            Aug-08       34.50%      34.50%

                                          15
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 16 of 28




                                Sep-08          35.00%          35.00%
                                Oct-08          31.00%          31.00%
                                Nov-08          28.00%          28.00%
                                Dec-08          23.50%          23.50%

          54.   The new AIILF allowed the Eastern Railroads to also impose new fuel surcharges

soon after the index was announced in December 2003, in a manner similar to the Western

Railroads, i.e., they too calculated the fuel surcharges by using a price index (albeit using the West

Texas Intermediate index (“WTI”) instead of HDF) and charging a percentage for every

incremental increase in price over the threshold amount set by the WTI. The imposition of fuel

surcharges using an identical method based on the WTI index reflects that the Eastern Railroads

did so upon agreement with one another, not as independent responses to any common market

forces.

          55.   The Eastern Railroads also agreed to impose any changes two months after the WTI

Index had changed. For example, if the WTI average price exceeded the trigger price in January,

the Eastern Railroads would assess the applicable fuel surcharge percentage in March. Each

month, the Eastern Railroads published their monthly fuel surcharge percentages on their websites,

making coordination easier and any deviations obvious.

          56.   For over four years, the Eastern Railroads implemented new fuel surcharges at the

same time when the Western Railroads imposed new fuel surcharges, despite that fuel costs and

fuel efficiency varied widely among the Defendants. Viewing the Eastern Railroads’ new fuel

surcharge programs in the aggregate, Defendants CSX and NS’s sudden shift in imposing fuel

surcharges was clearly a direct result of the conspiracy of all four Defendants and their co-

conspirators to change the index, not as independent responses to any common market forces.

          57.   As illustrated by the following chart, the Eastern Railroads’ announced fuel

surcharge percentages as applied to the base rate on carload traffic varied before the conspiracy

                                                 16
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 17 of 28




began, but were identical starting in March 2004:

            MONTHLY SURCHARGE PERCENTAGES – EASTERN RAILROADS

                             MONTH           CSX      NS
                              Jun-03         2.4%    2.0%
                              Jul-03         2.4%    2.0%
                             Aug-03          3.2%    2.0%
                             Sep-03          3.2%    2.0%
                              Oct-03         3.6%    2.0%
                             Nov-03          2.4%    2.0%
                             Dec-03          3.2%    2.0%
                              Jan-04         3.6%    2.0%
                             Feb-04          4.0%    2.0%
                             Mar-04          4.8%   4.8%
                             Apr-04          4.8%    4.8%
                             May-04          5.6%    5.6%
                              Jun-04         5.6%    5.6%
                              Jul-04         7.2%    7.2%
                             Aug-04          6.4%    6.4%
                             Sep-04          7.2%    7.2%
                              Oct-04         8.8%    8.8%
                             Nov-04          9.2%    9.2%
                             Dec-04         12.4%   12.4%
                              Jan-05        10.4%   10.4%
                             Feb-05          8.4%    8.4%
                             Mar-05          9.6%    9.6%
                             Apr-05         10.0%   10.0%
                             May-05         12.8%   12.8%
                              Jun-05        12.4%   12.4%
                              Jul-05        10.8%   10.8%
                             Aug-05         13.6%   13.6%
                             Sep-05         14.4%   14.4%
                              Oct-05        16.8%   16.8%
                             Nov-05         17.2%   17.2%
                             Dec-05         16.0%   16.0%
                              Jan-06        14.4%   14.4%
                             Feb-06         14.8%   14.8%
                             Mar-06         17.2%   17.2%
                             Apr-06         15.6%   15.6%
                             May-06         16.0%   16.0%
                              Jun-06        18.8%   18.8%
                              Jul-06        19.2%   19.2%
                             Aug-06         19.2%   19.2%
                             Sep-06         20.8%   20.8%

                                               17
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 18 of 28




                                Oct-06        20.4%           20.4%
                                Nov-06        16.4%           16.4%
                                Dec-06        14.4%           14.4%
                                Jan-07        14.8%           14.8%
                                Feb-07        16.0%           16.0%
                                Mar-07        12.8%           12.8%
                                Apr-07        14.8%           14.8%
                                May-07        15.2%           15.2%
                                Jun-07        16.4%           16.4%
                                Jul-07        16.4%           16.4%
                                Aug-07        18.0%           18.0%
                                Sep-07        20.8%           20.8%
                                Oct-07        20.0%           20.0%
                                Nov-07        22.8%           22.8%
                                Dec-07        25.2%           25.2%
                                Jan-08        28.8%           28.8%
                                Feb-08        27.6%           27.6%
                                Mar-08        28.0%           28.0%
                                Apr-08        29.2%           29.2%
                                May-08        33.2%           33.2%
                                Jun-08        36.0%           36.0%
                                Jul-08        41.2%           41.2%
                                Aug-08        44.4%           44.4%
                                Sep-08        44.4%           44.4%
                                Oct-08        37.6%           37.6%
                                Nov-08        32.4%           32.4%
                                Dec-08        21.6%           21.6%

        58.     As one federal court found, the fuel surcharge programs adopted by Defendants

during the conspiracy “were more aggressive and yielded more revenue than earlier programs.”

Rail Freight I, 287 F.R.D. at 48. This is because, among other reasons, Defendants calculated the

“surcharge” as a percentage increase of the total cost of the freight transport, regardless of the

actual cost of fuel for that transport job.

        DEFENDANTS UNIFORMLY APPLIED THE RAIL FUEL SURCHARGES
                               WITH ALMOST NO EXCEPTIONS

        59.     Defendants agreed to impose fuel surcharges on as many customers as possible,

applying them to published tariff rates, contract traffic, and exempt traffic not subject to federal


                                                18
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 19 of 28




rate regulation. Defendants did this instead of trying to gain market share by undercutting their

competitors by not imposing fuel surcharges.

        60.     As of January 2004, BNSF pricing guidelines stated that “Every Contract should

include a fuel surcharge clause. All new and all renewing contract negotiations should have a fuel

surcharge as the goal.” BNSF meeting notes reflected that there were “[v]irtually no exceptions”

to imposing these surcharges. An NS vice president acknowledged that the railroad’s “policy

[was] to apply the standard fuel surcharge to as many customers as possible.” Internal UP emails

also stated that “all contracts without fuel language will have fuel language upon renewal.” CSX

also required that “any multiyear deals” include the fuel surcharges.

        61.     Defendants’ fuel surcharge programs were a “widespread and uniform application

of standardized fuel surcharges” during the conspiracy. Rail Freight I, 287 F.R.D. at 48.

        62.     There is no legitimate business justification or natural explanation for Defendants’

collective action to cause the AAR to adopt and publish the AIILF or to apply fuel surcharges

virtually without exception. The AII and RCAF indexes, used by Defendants for decades,

accounted for fuel costs and would have permitted Defendants to fully recover any increases in

fuel costs that occurred after the conspiracy began. But obtaining cartel profits, not cost recovery,

was Defendants’ goal.

        63.     Under their new AIILF-based fuel surcharge programs, Defendants increased their

fuel surcharges at much higher rates than the actual increase in fuel costs. For example, from the

third quarter of 2003 and the third quarter of 2004, BNSF’s fuel costs increased by 14.4%,

however, its fuel surcharge increased by 25.3% during the same period. As a result, BNSF shippers

paid substantially more than BNSF’s actual cost of fuel during this time. Shippers of unregulated

freight from the other Defendants similarly overpaid during this and other periods.



                                                 19
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 20 of 28




        64.     Defendants’ fuel surcharges also did not account for improvements in fuel

efficiency. BNSF disclosed in 2005 that its fuel efficiency had improved by 9% over the past 10

years. By 2006, railroads could, on average, move one ton of freight 423 miles on one gallon of

diesel fuel.

        65.     In 2006, NS touted its alleged efficiency in an advertisement published in the Wall

Street Journal, stating:

        At Norfolk Southern, we’re conscientious at the pump. We’ve always worked to
        increase capacity while using less fuel. From improved infrastructure and shorter
        routes to onboard computers, we’ve been able to accomplish an efficiency
        unimaginable just a few years ago. Today, we can move a ton of freight an average
        of 410 miles on just one gallon of diesel fuel. Mileage like this keeps America’s
        economy moving.

        66.     And in a 2007 publication, the AAR wrote that Defendants’ fuel efficiency was

“constantly improving.”     Despite Defendants’ increased fuel efficiency, however, their fuel

surcharges, calculated by a percentage of the base rate, continued to soar and did not reflect these

fuel efficiency gains.

        67.     Indeed, since the fourth quarter of 2007, the overall fuel consumption by

Defendants has decreased 3-5%, yet Defendants continued to collect millions in profits in

connection with fuel surcharges.

        68.     Based on this evidence, and as found by the STB, the driving purpose of

Defendants’ uniform fuel surcharges were to yield revenue beyond actual fuel cost increases.

Defendants’ own executives admitted that the new fuel surcharges were “more aggressive” and

“yielded more revenue.” The then-manager of NS pricing systems described them as “a blatant

general rate increase.” A CSX public filing also identified the “fuel surcharge program” as a

“primary component…of the [company’s] revenue gain.” One BNSF employee described the fuel

surcharge program as “a revenue maximization program, not protection against fuel prices.” UP

                                                20
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 21 of 28




employees conveyed that they saw “nothing wrong” with recovering fuel costs “at a rate greater

than 100%.”

        69.     There is also no plausible explanation that these actions were taken independently

by Defendants. The creation of the new AIILF index was not required by any regulatory body,

but instead was the result of Defendants’ joint decision to design and implement a base rate

adjustment index without a fuel component which would then allow them to create

supracompetitive fuel surcharges that they could collectively impose on customers.

        70.     Defendants acted against their own independent economic interests by agreeing to

collude on fuel surcharges. Without collusion, railroads with lower fuel costs would have no need

for fuel surcharges and thus increase their market share. Rather than compete with one another,

Defendants adopted an industry-wide pattern of uniform fuel surcharges pricing based on the total

price of freight, dramatically increasing their fuel surcharge revenues beyond actual increases in

costs and ultimately harming consumers.

        71.     Industry analysts took note of the shift in fuel surcharge practices. For example,

one analyst concluded in 2003 that rising fuel costs did not “support[ ]” the imposition of these

new fuel surcharges and that she was “puzzled by the fact that the railroads appear to be matching

fuel surcharges rather than developing their own pricing initiatives.” (“Following the

Competition,” Traffic World, July 14, 2003).

        72.     Beginning in 2006, the STB sought public comments concerning the railroad

industry’s practice of computing fuel surcharges as a percentage of base rate for rate-regulated rail

freight transport. Over 25 companies that use the Defendants’ services submitted written

comments, noting that “[t]he railroads [had] chosen not to provide [them] with appropriate

documentation to help [them] understand their fuel surcharge methodologies” but based on its



                                                 21
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 22 of 28




analysis of publicly available information, these companies believed that “the fuel surcharges

[were] allowing the railroads to over-recover their incremental fuel cost and [had] become a

method of revenue enhancement.” STB Ex Parte No. 661, ID No. 216389 (Apr. 27, 2006).

        73.     On January 25, 2007, the STB issued its decision, agreeing that the railroads’

practice of computing fuel surcharges as a percentage of base rate for rate-regulated traffic was an

“unreasonable practice” with little correlation between the surcharges applied and the actual

change in fuel costs. STB Ex Parte No. 661 (Jan. 25, 2007).

        74.     In furtherance of the conspiracy, Defendants generally declined to negotiate

discounts on the fuel surcharges and base rates, even though Defendants had entertained such

negotiations prior to 2003.

                          DEFENDANTS’ CONSPIRACY WORKED

        75.     Defendants’ conspiracy succeeded, as Defendants increased their prices to

artificially high levels and generated record profits.

        76.     For example, UP stated in its 10-K filings that it earned $112 million in commodity

revenue from its fuel surcharge program in 2003, then $330 million in 2004 (almost a 200%

increase), $963 million in 2005 (another near-200% increase), approximately $1.6 billion in 2006

(66% increase), approximately $1.5 billion in 2007, and approximately $2.3 billion in 2008.

        77.     Similarly, BNSF stated in its 10-K filings that it earned $110 million in fuel

surcharge revenue in 2003, $357 million in 2004, approximately $1.1 billion in 2005, and

approximately $1.7 billion in 2006.

        78.     BNSF was also aware of the clear impact of the fuel surcharge program on CSX’s

and NS’s revenues, stating in an internal memorandum that CSX and NS “have a ‘profit-center’

with their Fuel Surcharge Programs for the customers that participate.” In re Rail Freight Fuel



                                                  22
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 23 of 28




Surcharge Antitrust Litig., 292 F. Supp. 3d 14, 104-05 (D.D.C. 2017) (“Rail Freight II”).

        79.     In 2006, NS reported that its revenues increased by $1.2 billion in 2005, with

approximately one-third of the increase attributable to “higher fuel surcharge amounts,” while

CSX reported that approximately 50 percent of its revenue was subject to fuel surcharges in 2005.

The following year, CSX reported that among “[t]he primary components of [its] revenue gain”

between 2006 and 2007 was its fuel surcharge program, “which drove revenue per unit across all

major markets.”

        80.     With the fuel surcharge programs driving a significant portion of Defendants’

revenues, Defendants increased their market capitalization from approximately $46 billion to

approximately $80 billion between July 1, 2003 and December 31, 2008.




        81.     Defendants realized these anticompetitive profits while at the same time

maintaining stable market shares. In a but-for world free of Defendants’ conspiracy, each

Defendant would have sought to increase its market share by undercutting competitors by reducing

or eliminating fuel surcharges altogether. But as seen below, Defendants’ market share remained

steady during conspiracy.



                                               23
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 24 of 28




                      Railroad Market Share: Originated Tons and Carloads 2003 - 20081
                          2003           2004               2005          2006           2007          2008
BNSF
Carloads Originated       7,662,699      8,237,466          8,727,121     9,335,024     9,174,167     9,021,851
% of Total                28.4%          29.2%              30.2%         31.2%         31.4%         31.7%


Tons Originated        460,789,676    483,296,128         498,121,970   539,511,527   546,445,840   552,297,049
% of Total               27.8%           28.3%              28.7%         30.1%         30.8%         31.1%


CSX
Carloads Originated       6,470,386      6,611,766          6,537,293     6,607,931   6,348,515     6,127,125
% of Total                24.0%          23.4%              22.6%         22.1%          21.7%         21.5%

Tons Originated        391,993,962    403,152,732     409,486,655       414,266,429   405,630,002   397,947,902
% of Total                23.7%          23.6%              23.6%         23.1%         22.8%         22.4%


NS
Carloads Originated     5,115,859      5,524,545          5,800,390       5,824,813     5,670,400     5,617,285
% of Total                19.0%          19.6%              20.0%         19.5%         19.4%         19.7%

Tons Originated        306,322,113    319,014,426     325,779,848       323,407,280   315,583,286   316,793,119
% of Total                18.5%          18.7%              18.8%         18.1%         17.8%         17.8%


UP
Carloads Originated     7,692,160      7,831,823          7,874,879       8,132,004     8,045,965     7,720,041
% of Total                28.6%          27.8%              27.2%         27.2%         27.5%         27.1%

Tons Originated        497,373,006    503,052,146     503,056,340       514,357,111   508,423,635   509,083,147
% of Total               30.0%           29.4%           29.0%            28.7%         28.6%         28.7%


Total
Carloads Originated 26,941,104      28,205,600    28,939,683   29,899,772    29,239,047    28,486,302
Tons Originated     1,656,478,757 1,708,515,432 1,736,444,813 1,791,542,347 1,776,082,763 1,776,121,217
1
    AAR Railroad Facts and Analysis of Class I Railroads



                       CONTINUING EFFECTS OF THE CONSPIRACY

          82.    After the conspiracy was exposed, each Defendant modified its fuel surcharge

program. Notwithstanding the changes, no Defendant withdrew from the conspiracy and the effect

                                                     24
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 25 of 28




of Defendants’ conspiracy persisted. Indeed, because of the lingering effects of Defendants’

conduct, Plaintiff paid supracompetitive prices even after 2007-2008.

          83.   Further, upon information and belief, Defendants continued to communicate and

collude regarding rail freight services and rates after 2008. Defendants (and their co-conspirators)

have all remained members of the AAR, and they have continued to attend conferences and

industry gatherings such as meetings for the NFTA, the North American Rail Shippers

Association, and the Pacific Northwest Association of Rail Shippers. Such communications and

collusive activity have had the continuing effect of restraining trade in the market for rail freight

services.

                                     THE CLASS ACTION

          84.   In 2007, several putative class actions were filed against Defendants based on

similar conduct alleged here. The Judicial Panel on Multi-District Litigation consolidated the class

actions before the Honorable Paul L. Friedman in the United States District Court for the District

of Columbia (1:07-mc-00489) (the “MDL Action”). The MDL Action proceeded as a putative

direct purchaser class action, of which Plaintiff would have been a member.

          85.   After nearly a decade of proceedings and multiple rounds of briefing on class

certification, Judge Friedman denied class certification on October 10, 2017. In re Rail Freight

Fuel Surcharge Antitrust Litig., 292 F. Supp. 3d 14 (D.D.C. 2017). The D.C. Circuit affirmed the

denial.

          86.   Plaintiff’s claim was subject to American Pipe tolling.




                                                 25
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 26 of 28




                                        COUNT I
                   (VIOLATIONS OF SECTION 1 AND 3 OF THE SHERMAN ACT
                           AND SECTION 4 OF THE CLAYTON ACT)

        87.      Plaintiff incorporates by reference the allegations in the above paragraphs as if they

were fully set forth herein.

        88.      Defendants entered into and engaged in a contract, combination or conspiracy in

unreasonable restraint of trade in violation of Sections 1 and 3 of the Sherman Act, 15 U.S.C. § 1,

15 U.S.C. § 3, and Section 4 of the Clayton Act, 15 U.S.C. § 15. The contract, combination or

conspiracy resulted in an agreement, understanding or concerted action between and among

Defendants in furtherance of which Defendants fixed, maintained, and standardized prices for rail

freight transportation services handled through private contracts and other means exempt from

regulation, including but not limited to the price of rail fuel surcharges.            Such contract,

combination, or conspiracy constitutes a per se violation of the federal antitrust laws and is, in any

event, an unreasonable and unlawful restraint of trade.

        89.      Defendants’ contract, combination, agreement, understanding or concerted action

occurred within the flow of, and substantially affected, interstate and international commerce.

Defendants’ unlawful conduct was through mutual understandings or agreements by, between, and

among Defendants.

        90.      The contract, combination or conspiracy has had the following effects:

              a. Prices charged to Plaintiff for unregulated rail freight transportation services were

                 fixed and/or maintained at supracompetitive levels, including but not limited to the

                 price of rail fuel surcharges;

              b. Plaintiff has been deprived of the benefits of free, open and unrestricted competition

                 in the market for rail freight services; and



                                                   26
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 27 of 28




              c. Competition in establishing the prices paid, customers of, and territories for rail

                  freight services has been unlawfully restrained, suppressed and eliminated.

        91.       As a proximate result of Defendants’ unlawful conduct, Plaintiff has suffered injury

in that it has paid inflated prices for unregulated rail freight services since at least July 1, 2003.

       WHEREFORE, Plaintiff prays for relief as follows:

        (1)       That the unlawful contract, combination and conspiracy alleged be adjudged and

                  decreed in violation of Sections 1 and 3 of the Sherman Act;

        (2)       That Plaintiff recovers compensatory damages, as provided by law, determined to

                  have been sustained to it from Defendants and their co-conspirators, and that

                  judgment be entered against Defendants and in favor of Plaintiff;

        (3)       That each of the Defendants’ respective officers, directors, agents and employees,

                  and all other persons acting on behalf of or in concert with them, be permanently

                  enjoined and restrained from, directly or indirectly, continuing or maintaining the

                  combination, conspiracy, or agreement alleged in this case;

        (4)       That Plaintiff recovers treble damages, as provided by law;

        (5)       That Plaintiff recovers its costs of the suit, including attorneys’ fees, as provided

                  by law; and

        (6)       For such further relief as the Court may deem just and proper.


                                  DEMAND FOR JURY TRIAL

              Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a jury

   trial as to all issues triable by a jury.




                                                   27
4557975.2
            Case 1:20-cv-00525-BAH Document 1 Filed 01/31/20 Page 28 of 28




   Dated: January 31, 2020

                                          By: /s/ Chelsea Mikula
                                               Chelsea Mikula (0086453)
                                               TUCKER ELLIS LLP
                                               950 Main Avenue—Suite 1100
                                               Cleveland, OH 44113-7213
                                               Telephone: 216.592.5000
                                               Facsimile: 216.592.5009
                                               chelsea.mikula@tuckerellis.com

                                          By: /s/ Brandon J.B. Boulware
                                              Brandon J.B. Boulware*
                                              Jeremy M. Suhr*
                                              BOULWARE LAW LLC
                                              1600 Genessee Street, Suite 416
                                              Kansas City, Missouri 64102
                                              Telephone: (816) 492-2826
                                              brandon@boulware-law.com
                                              jeremy @boulware-law.com
                                              *Will apply for pro hac admission


                                               Attorneys for Plaintiff




                                          28
4557975.2
